Citation Nr: 1111182	
Decision Date: 03/21/11    Archive Date: 04/05/11

DOCKET NO.  05-34 428	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1. Entitlement to service connection for a back disability, to include degenerative disc disease, degenerative joint disease and stenosis of both the lumbar and cervical spine.

2. Entitlement to service connection for a bilateral hip disability, to include degenerative joint disease. 

3. Entitlement to service connection for chronic headaches. 


REPRESENTATION

Appellant represented by:	Vietnam Veterans of America


ATTORNEY FOR THE BOARD

H.J. Baucom
INTRODUCTION

The Veteran had active service from September 1965 to June 1968 with service in Vietnam.  He was awarded the Combat Infantry Badge.

These matters come before the Board of Veterans' Appeals (BVA or Board) from an August 2005rating decision of the Department of Veterans Affairs (VA), Regional Office (RO) in Waco, Texas, which denied service connection for a back condition, hip condition and headaches. 

The issues have been recharacterized to comport with the evidence of record. 

In February 2008 the Board remanded the claims for a VA examination.  

In September 2009 the Board remanded the claims for clarification of the VA examination. 


FINDINGS OF FACT

1. The medical evidence of record demonstrates that the Veteran's back disability was more likely than not due to injury in service. 

2. The medical evidence of record demonstrates that the Veteran's bilateral hip disability was more likely than not due to injury in service.

3. The evidence of record establishes that the Veteran's chronic headaches began in service and have continued ever since and are related to his service connected cervical spine disability. 





CONCLUSIONS OF LAW

1. The criteria for service connection for a back disability, to include degenerative disc disease, degenerative joint disease and stenosis of both the lumbar and cervical spine have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

2. The criteria for service connection for bilateral hip disability, to include degenerative joint disease have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010).

3. The criteria for service connection for chronic headaches have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2010). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In light of the favorable action taken herein, discussion of whether VA has met its duties of notification and assistance is not required, and deciding the appeal at this time is not prejudicial to the Veteran.

Service connection may be established for disability resulting from injury or disease incurred in service.  38 U.S.C.A. § 1110.  Service connection connotes many factors, but basically, it means that the facts, as shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service.  A determination of service connection requires a finding of the existence of a current disability and a determination of a relationship between that disability and an injury or disease in service.  See Pond v. West, 12 Vet. App. 341 (1999).

The standard of proof to be applied in decisions on claims for veterans' benefits is set forth in 38 U.S.C.A. § 5107.  A veteran is entitled to the benefit of the doubt when there is an approximate balance of positive and negative evidence.  See also, 38 C.F.R. § 3.102.  When a veteran seeks benefits and the evidence is in relative equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The preponderance of the evidence must be against the claim for benefits to be denied.  See Alemany v. Brown, 9 Vet. App. 518 (1996).

The Veteran contends that he injured his back and hips when he fell multiple times while going over foot bridges in Vietnam carrying radio equipment on his back.  The Board has previously accepted the Veteran's statements that he fell from foot bridges in Vietnam.  He also contends that he has experienced chronic back and hip pain since service. 

Numerous lay statements attesting to the Veteran's physical condition before and after service are of record. 

There are four medical opinions, from VA and private doctors, of record. 

In a November 2005 letter Dr. J.W. reported treating the Veteran since 1974 for recurrent headaches, neck and lower back pain and joint pain and that these pains could more likely than not be related to falls and injuries sustained in Vietnam.  He reported that the Veteran's in service injuries are consistent with the current symptoms and suffering the Veteran now demonstrates.  The amount of weight that the Veteran carried by foot in Vietnam, combined with falling from various heights numerous times with the weight on his back would certainly add to the problems he is now suffering from with pains in his joints, hips, neck and extremities. 

In a June 2008 letter Dr. J.W., the Veteran's current treating physician, reported that he had reviewed the lay statements and had considered the Veteran's in service falls.  He reported that the Veteran was diagnosed with degenerative arthritis of his cervical spine, lumbar spine and hip in May 2005 and is now diagnosed with degenerative disc disease in his neck, spine and left hip.  Dr. J.W. opined that the Veteran's degenerative joint disease of the cervical spine with cervical stenosis is related to multiple traumas in the distant past and that his lumbar stenosis tends to be a long standing condition and gets worse with time.  Dr. J.W. concluded that the Veteran's current condition is the result of injuries he sustained in Vietnam and the conditions have progressed to the latest diagnosis. 

In a February 2008 letter Dr. D.L. noted the Veteran's complaints of chronic headaches, neck pain, low back pain and hip pain since Vietnam which have gotten worse.  Dr. D.L. diagnosed degenerative joint disease of cervical spine, which is causing some cervical stenosis which could be related to multiple traumas in the far past as this usually tends to be a traumatic injury as it is just at one level.  He also diagnosed some probably lumbar stenosis L3-4 with grade 1 slip which tends to be a longstanding condition and is not something that has recently developed and does get worse with time.  X-rays indicated significant C5-6 degenerative disc disease with a little slip; lumbar spine with 3-4 grade 1 slip with anterior spurring; and degenerative joint disease of left hip with a little spurring. 

In a June 2008 letter Dr. D.L. noted that he had reviewed the Veteran's complete claim folder and service medical records and opined that the majority of the patient's conditions, arthritis and headaches, are more than likely related to his military service and he has severe pain in his head, neck and low back. 

In December 2008 Dr. P.C. diagnosed degenerative arthritis of the cervical spine, lumbar spine and hips based upon x-rays.  He noted that these are the kind of changes that can be the result of previous trauma or injuries such as the ones the Veteran reportedly had in Vietnam. 

In a June 2008 letter Dr. P.C. clarified that he had reviewed the Veteran's VA file and lay statements.  He stated that the Veteran had degenerative disc disease of the cervical spine with cervical stenosis which is related to multiple traumas in the far past, such as those the Veteran reportedly sustained in Vietnam.  Dr. P.C. opined that these are the kinds of changes that can be the result of previous traumas or injuries such as the ones the Veteran sustained in Vietnam. 

At an April 2008 VA examination the Veteran reported experiencing pain since Vietnam as he did not remember ever not having pain.  The examiner diagnosed cervical spine degenerative joint disease and lumbar spine degenerative joint disease.  The examiner noted that the Veteran was treated in Vietnam for lumbar pain, but found there was no evidence of cervical or lower spine condition and concluded that the Veteran's spine condition more likely than not was related to aging and occupation and not related to military service.  The April 2008 examiner did not address the numerous lay statements collaborating the Veteran's reported in-service injuries and contemporaneous back pain, and did not address the favorable private medical opinions; therefore the claim was remanded for further evaluation. 

A November 2009 addendum from the same VA examiner was provided however, it failed to comply with the Board's remand instructions to address the positive private physicians' opinions.  Instead the VA examiner merely stated that there were no service medical records available to those physicians.  The VA examiner also failed to consider that the Board has accepted, as fact, that the Veteran fell off foot bridges multiple times while carrying radio equipment on his back in Vietnam. 
The VA examiner repeated his previous opinion that the Veteran's spine and hip conditions were less likely than not related to service as the service medical records were without major injuries or complaints and there was no evidence of spine or hip conditions at discharge.  The examiner did not provide a rationale for his opinion, relying solely on the fact that there were no records of an in service injury, despite the Board's direction to accept that there were in service injuries.   

The Board has provided the VA examiner multiple opportunities to provide an opinion.  However further remand is not needed, nor would it be permissible.  Mariano v. Principi, 17 Vet. App. 305, 312 (2003).  

The weight of the medical evidence is in favor of the Veteran's claims.  

As to the back and hip disabilities, Dr. J.W. explained that the Veteran's in service injuries are consistent with his current symptoms, and while his initial letter was couched in speculative terms, his second letter affirmatively concluded that the Veteran's conditions are the result of injuries sustained in Vietnam.  Similarly Dr. D.L. explained that a traumatic injury usually causes injury at just one level and the Veteran has cervical stenosis only at C5-6, indicating a traumatic injury, and concluding that the Veteran's conditions are more than likely related to service.  

While the VA examiner concluded that the Veteran's conditions were not related to service, no rationale was provided and he failed to consider all the facts of the case; specifically that the Veteran did have in service injuries as a result of falling multiple times and that other physicians opined that these falls and injuries did cause the Veteran's current disabilities.  Accordingly, the VA opinion is of no probative value.  

The Veteran reported that he has had chronic headaches which began in service and have continued ever since.  Both in-service and post-service occurrences are corroborated by competent lay evidence.  Furthermore, Dr. D.L. opined that the Veteran's headaches are more than likely related to his military service.  While the VA examiner concluded that the headaches were not related to service, this was based on his determination that the Veteran's headache pattern was of cervical spine origin and the cervical spine was not related to service.  In light of now service connected cervical stenosis, degenerative disc disease and degenerative joint disease the VA examiner's opinion is actually in favor of service connection for headaches based on secondary service connection.  Further, the Veteran had headaches in service and has had headaches ever since service, establishing chronicity and continuity of symptomatology.   There is no probative evidence against a finding of service connection for headaches. 

The weight of the evidence is in favor of the Veteran's claims; service connection for a back disability including degenerative disc disease, degenerative joint disease and stenosis of both the lumbar and cervical spine; bilateral hip disability to included degenerative joint disease, and chronic headaches is warranted. 










ORDER

Service connection for a back disability, to include degenerative disc disease, degenerative joint disease and stenosis of both the lumbar and cervical spine is granted.

Service connection for a bilateral hip disability, to include degenerative joint disease is granted. 

Service connection for chronic headaches is granted. 






______________________________________________
RONALD W. SCHOLZ 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


